PER CURIAM.
This is an appeal from a post-judgment order which required the appellant (husband) to pay his former wife the wholesale value of an automobile. The original property settlement agreement, which was incorporated into the final judgment of dissolution, required the husband to transfer title of the automobile to his wife. The trial court therefore had no jurisdiction to modify the original agreement which constituted a settlement of property rights between the parties. Rubio v. Rubio, 347 So.2d 1093 (Fla.2d DCA 1977); Horton v. Horton, 330 So.2d 69 (Fla.1st DCA 1976).
The post-judgment order is therefore reversed.